Citation Nr: 0125186	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  The veteran is appealing the noncompensable 
evaluation assigned.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 43 decibels on the right and 36 decibels on the 
left.  Discrimination ability is between 72 and 92 percent 
correct on the right and between 54 and 90 percent correct on 
the left.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes that the veteran served in Vietnam and 
received a Combat Infantryman's Badge.  He is currently 
service connected for post-traumatic stress disorder with a 
30 percent evaluation.

A June 1998 VA audiological evaluation report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
45
50
LEFT

10
15
35
65

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 90 percent in the left 
ear.  The audiologist stated that the evaluation revealed 
mild sloping to severe sensorineural hearing loss above 2000 
Hertz.  He stated that speech intelligibility was excellent 
bilaterally.

A July 1999 VA audiological evaluation report shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
50
60
LEFT

10
15
40
65

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 76 percent in the left 
ear.  The audiologist stated that the evaluation revealed a 
high frequency sensorineural hearing loss of moderate to 
moderately severe above 2000 Hertz in the right ear and of 
mild to moderately severe above 2000 Hertz in the left ear.  
Speech intelligibility was good in the right ear and fair in 
the left ear.

An October 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
55
65
LEFT

15
20
45
65

Speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 54 percent in the left 
ear.  The audiologist stated that the veteran had normal 
hearing through 2000 Hertz, at which time, he had moderate to 
moderately severe sensorineural hearing loss bilaterally.  He 
stated speech intelligibility could not ultimately be 
reliably assessed and noted that the veteran became 
increasingly hesitant to respond accurately to the speech 
stimuli.

The audiologist stated he had reviewed the three audiological 
evaluation reports, including the evaluation conducted at 
that time, and they established that the veteran had high 
frequency sensorineural hearing loss bilaterally.  He added 
that the veteran's "admitted" speech intelligibility levels 
were therefore believed to be more of a reflection of the 
veteran's "learned" test taking performance, rather than an 
actual deterioration of speech intelligibility.  The 
audiologist concluded that the veteran's speech 
intelligibility was likely to be somewhere between 72 and 
92 percent in the right ear and between 54 and 90 percent in 
the left ear.

At the August 2001 Board hearing, the veteran testified that 
he did the best he could do during the audiological 
evaluations.  He noted that at the October 1999 audiological 
evaluation, he felt very claustrophobic and would get 
uncomfortable in the "hearing test" room because it was small 
and it would remind him of being in Vietnam.  The veteran 
stated he felt that his discomfort in the testing room had 
had an effect on his effort during the testing.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1999 rating decision, the 
March 2000 rating decision, and the April 2000 statement of 
the case, the RO informed the veteran of the reasons and 
bases for it determining that the veteran's bilateral hearing 
loss was noncompensably disabling.  The RO also informed the 
veteran of the evidence necessary to establish a higher 
evaluation for bilateral hearing loss.  In the April 2000 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for his ears with a private physician.  The record reflects 
that the RO wrote to that private physician in October 1998, 
and records were received that same month and associated with 
the claims file.  The veteran has not alleged that there are 
any additional medical records related to treatment for 
hearing loss that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo three VA audiological evaluations 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2001).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, here, the changes made were 
not substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  If 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from the table, 
the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for bilateral hearing loss.  The 
reasons follow.

The June 1998 audiological evaluation results revealed a 
numeric score of I in the right ear and of II in the left 
ear.  This establishes a hearing loss disability that is 
noncompensably disabling.  38 C.F.R. § 3.85, Diagnostic Code 
6100.  The July 1999 audiological evaluation results revealed 
a numeric score of III in the right ear and of III in the 
left ear.  This establishes a hearing loss disability that is 
also noncompensably disabling.  Id.  The October 1999 
audiological evaluation results revealed a numeric score of 
IV in the right ear and of VI in the left ear.  This 
establishes a hearing loss disability that is 20 percent 
disabling.  Id.

The Board notes that in the October 1999 audiological 
evaluation report, the VA audiologist stated that the speech 
intelligibility could not be ultimately reliable because the 
veteran became increasingly hesitant, but stated that he 
believed the veteran's speech intelligibility was somewhere 
between 72 and 92 percent in the right ear and between 54 and 
90 percent in the left ear.  This range encompasses the three 
speech intelligibility percentages at the times of the June 
1998, July 1999, and October 1999 audiological evaluations.  
Thus, the veteran's speech intelligibility could cause the 
veteran's bilateral hearing loss to be somewhere between 
noncompensably disabling and 20 percent disabling.  Because 
two of the evaluations would establish a noncompensable 
evaluation and one of the evaluations would establish a 
20 percent evaluation, the Board finds that, resolving all 
reasonable doubt in favor of the veteran, a 10 percent 
evaluation is warranted for bilateral hearing loss.

Although the validity of the October 1999 results was 
questioned, the Board finds that the veteran's allegations at 
the August 2001 Board hearing that he was uncomfortable 
during the hearing testing to be credible.  He is service-
connected for post-traumatic stress disorder, he is a combat 
veteran, and he testified that being in the testing room 
reminded him of being in Vietnam and his experience as a 
"tunnel veteran.  Based on the veteran's description of being 
uncomfortable, which is found to be credible, the Board finds 
that to remand for another audiological evaluation would not 
be a prudent and a waste of government resources.  Again, the 
VA audiologist stated that the veteran's speech 
intelligibility was somewhere between the results shown in 
the June 1998, July 1999, and October 1999 evaluation 
reports.  The Board notes that if it takes the average of the 
three speech intelligibility percentages from each 
audiological evaluation, that the results of each test reveal 
that the service-connected bilateral hearing loss is 
10 percent disabling.  Specifically, the average speech 
intelligibility is 81 percent in the right ear and 73 percent 
in the left ear.  Applying that average to each audiological 
evaluation reveals a numeric score of III in the right ear 
and of IV in the left ear in all three evaluation.  This 
establishes a 10 percent evaluation for bilateral hearing 
loss.

The Board has considered whether an evaluation in excess of 
10 percent for bilateral hearing loss is warranted and does 
not find that such is the case.  Specifically, the United 
States Court of Appeals for Veterans Claims has noted that 
the assignment of disability ratings for hearing impairment 
is derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As stated above, two of the audiological evaluations 
establish bilateral hearing loss that is noncompensable and 
the October 1999 audiological evaluation establishes hearing 
loss that is 20 percent disabling.  The preponderance of the 
evidence is against a finding that the veteran's hearing loss 
is any more than 10 percent disabling.  The results of the 
October 1999 audiological evaluation were questioned, and the 
Board finds that such results cannot be the sole basis to 
grant a higher evaluation than 10 percent.  Therefore, an 
evaluation in excess of 10 percent for bilateral hearing loss 
is not warranted.  Id.  


ORDER

A 10 percent evaluation for bilateral hearing loss is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


